         Case 3:19-cr-00049-JCH Document 26 Filed 06/18/19 Page 1 of 8




                               FILED                 U.S. Department of Justice

                                                     United States Attorney
                       ZO 19   JUN I 8 A 11 : 4b
                                                     District of Connecticut
                     U.S. DISTRICT COURT
                          NEW HAVEN. CT.
                                                     Connecticut Financial Center    (203)821-3700
                                                     157 Church Street, 251h Floor   Fax (203) 773-5376
                                                     New Haven, Connecticut 06510    wwwJustice.gov/usao/ct




                                                     June 18, 2019

Tracy L. Frederick, Esq.
Assistant Federal Defender
Federal Defender's Office
10 Columbus BLVD, FL 6
Hartford, CT 06106

       Re:     United States v. Abdurrahman Akhdar
               Criminal No. 3:19cr49(JCH)
              f~ .
     Attorney M 1"ell1:
                           -f-'F   M·
       This letter confirms the plea agreement between your client, Abdurrahman Akhdar (the
"defendant"), and the United States Attorney's Office for the District of Connectjcut (the
"Government") in this criminal matter.

THE PLEA AND OFFENSE

        In consideration for the benefits offered under this agreement, Abdurrahman Akhdar
agrees to plead guilty to count one of the Indictment charging a violation of 18 U.S.C. §§ 922(j)
and 924(a)(2). The defendant understands that, to be guilty of this offense, the following
essential elements must be satisfied:

       1. the defendant knowingly possessed, received, concealed, stored, bartered,
          sold, disposed of, or pledged or accepted as security for a loan, a stolen
          firearm or ammunition;

       2. the firearm or ammunition had been shipped or transported from one state to
          another; and

       3. the defendant knew or had reasonable cause to believe that the firearm or
          ammunition had been stolen.
         Case 3:19-cr-00049-JCH Document 26 Filed 06/18/19 Page 2 of 8

Tracy Frederick, Esq
Page 2



THE PENALTIES

       Imprisonment

       This offense carries a maximum penalty of 10 years.

       Supervised Release

        In addition, the Court may impose a term of supervised release of not more than three
years to begin after any term of imprisonment. 18 U.S.C. § 3583.

       The defendant understands that, should he violate any condition of supervised release, he
may be required to serve a further term of imprisonment of up to two years per violation
pursuant to 18 U.S.C. § 3583 with no credit for time already spent on supervised release.

       Fine

        This offense carries a maximum fine of $250,000. The defendant is also subject to the
alternative fine provision of 18 U.S.C. § 3571. Under this section, the maximum fine that may
be imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to
the defendant resulting from the offense; (2) twice the gross loss resulting from the offense; or
(3) $250,000.

       Special Assessment

       In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction. The defendant agrees to pay the special assessment to the
Clerk of the Court on the day ~      -~ ~ ~ed~Jft. ~
       Interest   enalties and fines               er
         Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(f). Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.
§ 3572(h), (i) and§ 3612(g). The defendant reserves the right to argue that there should be no
fines, penalties or interest in this case.

THE SENTENCING GUIDELINES

       Applicability

       The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
         Case 3:19-cr-00049-JCH Document 26 Filed 06/18/19 Page 3 of 8

Tracy Frederick, Esq_
Page3

appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that he has no right to withdraw his guilty
plea if his sentence or the Guideline application is other than he anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

        Acceptance of Responsibility

         At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant's adjusted offense level under § 3E 1.1 (a) of the Sentencing Guidelines, based on
the defendant's prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under§ 3El.l(a) and his offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will file a motion with the Court pursuant to § 3El .1 (b) which recommends that the Court reduce
the defendant's Adjusted Offense Level by one additional level based on his prompt notification
of his intention to enter a plea of guilty. The defendant understands that the Court is not
obligated to accept the Government's recommendations on the reductions.

        The above-listed recommendations are conditioned upon the defendant's affirmative
demonstration of acceptance ofresponsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under § 1B 1.3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney's Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant's financial
condition. The defendant expressly authorizes the United States Attorney's Office to obtain a
credit report concerning the defendant.

        In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations(§ 3El .1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice(§ 3Cl.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition ofrelease. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw his guilty plea or
takes a position at sentencing, or otherwise, which, in the Government's assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that he may not withdraw his plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

       Guideline Stipulation

       The parties agree as follows:
         Case 3:19-cr-00049-JCH Document 26 Filed 06/18/19 Page 4 of 8

Tracy Frederick, Esq.
Page4

       The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

        The parties agree that the defendant's base offense level under U.S.S.G.§ 2K2.l(a)(7) is
12. Two levels are added pursuant to U.S.S.G. § 2K2.l(b)(4)(A) because a firearm was stolen.
Two levels are subtracted under U.S.S.G. § 3El.1 for acceptance ofresponsibility, as noted
above, resulting in a total offense level of 12.

       Based on an initial assessment, the parties agree that defendant falls within Criminal
History Category III. The parties reserve the right to recalculate the defendant's Criminal
History Category and corresponding sentencing ranges if this initial assessment proves
inaccurate.

        At an adjusted offense level of 12 and a Criminal History Category III, the defendant's
resulting Sentencing Guideline range is 15 to 21 months of imprisonment and a fine of $5,500 to
$55,000 pursuant to U.S.S.G. §5El.2(c)(3). The parties additionally agree that the defendant is
also subject to a supervised release term of one to three years. U.S.S.G. § 5Dl.2(a)(2).

        The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that he will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

        In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.

       Information to the Court

        The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant's background and character, 18 U.S.C.
§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.

WAIVER OF RIGHTS

       The defendant acknowledges and agrees that he is knowingly, intelligently, and
voluntarily waiving the following rights:

       Waiver of Trial Rights and Consequences of Guilty Plea

       The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.
         Case 3:19-cr-00049-JCH Document 26 Filed 06/18/19 Page 5 of 8

Tracy Frederick, Esq.
Page 5


         The defendant understands that he has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in his defense. The defendant understands that
by pleading guilty he waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

        The defendant understands that, ifhe pleads guilty, the Court may ask him questions
about each offense to which he pleads guilty, and if he answers those questions falsely under
oath, on the record, and in the presence of counsel, his answers may later be used against him in
a prosecution for perjury or making false statements.

       Waiver of Statute of Limitations

        The defendant agrees that, should the conviction following defendant's guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.

       Waiver of Right to Challenge Conviction

         The defendant acknowledges that under certain circumstances he is entitled to challenge
his conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack
his conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or§ 2241. In addition to any other claims he might raise, the defendant waives his right to
challenge his conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

       Waiver of Right to Appeal or Collaterally Attack Sentence

        The defendant acknowledges that under certain circumstances, he is entitled to challenge
his sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or§ 2241 if that sentence does not exceed 21 months of
imprisonment, a three-year term of supervised release, a $250,000 fine, and a $100 special
assessment even if the Court imposes such a sentence based on an analysis different from that
          Case 3:19-cr-00049-JCH Document 26 Filed 06/18/19 Page 6 of 8

Tracy Frederick, Esq.
Page 6

specified above. The Government and the defendant agree that this waiver applies regardless of
whether the term of imprisonment is imposed to run consecutively to or concurrently with, in
whole or in part, the undischarged portion of any other sentence that has been imposed on the
defendant at the time of sentencing in this case. Furthermore, the parties agree that any challenge
to the defendant's sentence that is not foreclosed by this provision will be limited to that portion
of the sentencing calculation that is inconsistent with (or not addressed by) this waiver. This
waiver does not preclude the defendant from raising a claim of ineffective assistance of counsel
in an appropriate forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

        The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarily because he is guilty. The defendant further acknowledges that he is ,
entering into this agreement without reliance upon any discussions between the Government and
him (other than those described in the plea agreement letter), without promise of benefit of any
kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including the penalties
provided by law. The defendant also acknowledges his complete satisfaction with the
representation and advice received from his undersigned attorney. The defendant and his
undersigned counsel are unaware of any conflict of interest concerning counsel's representation
of the defendant in the case.

       The defendant acknowledges that he is not a "prevailing party" within the meaning of
Public Law 105-119, section 617 ("the Hyde Amendment") with respect to the count of
conviction or any other count or charge that may be dismissed pursuant to this agreement. The
defendant voluntarily, knowingly, and intelligently waives any rights he may have to seek
attorney's fees and other litigation expenses under the Hyde Amendment.

SCOPE OF THE AGREEMENT

        The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEQUENCES

       The defendant understands that he will be adjudicated guilty of each offense to which he
has pleaded guilty and will be deprived of certain rights, such as the right to hold public office, to
serve on a jury, to possess firearms and ammunition, and in some states, the right to vote.
Further, the defendant understands that if he is not a citizen of the United States, a plea of guilty
may result in removal from the United States, denial of citizenship, and denial of admission to
         Case 3:19-cr-00049-JCH Document 26 Filed 06/18/19 Page 7 of 8

Tracy Frederick, Esq.
Page 7

the United States in the future. The defendant understands that pursuant to section 203(b) of the
Justice For All Act, the Federal Bureau of Prisons or the United States Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the defendant
understands that the Government reserves the right to notify any state or federal agency by which
he is licensed, or with which he does business, as well as any current or future employer of the
fact of his conviction.
SATISFACTION OF FEDERAL CRIMINAL LIABILITY~ BREACH

         The defendant's guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of his participation in the
charged firearms offense, which forms the basis of the Indictment in this case.

        The defendant understands that if, before sentencing, he violates any term or condition of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw his guilty plea.

NO OTHER PROMISES

        The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

       This letter shall be presented to the Court, in open court, and filed in this case.

                                               Very truly yours,

                                              JOHNH. DURHAM
                                              UNITED STATES ATTORNEY


                                                O.~
                                              DOUGLAS P. MORABITO
                                              ASSISTANT UNITED STATES ATTORNEY
         Case 3:19-cr-00049-JCH Document 26 Filed 06/18/19 Page 8 of 8

Tracy Frederick, Esq.
Page8



       The defendant certifies that he has read this plea agreement letter and its attachment(s) or
has had it read or translated to him, that he has had ample time to discuss this agreement and its
attachment(s) with counsel and that he fully understands and accepts its terms.




A~
Tfie   fondant

       I have thoroughly read, reviewed and explained this plea agreement and its attachment(s)
to my client who advises me that he understands and accepts its terms.



TRACY F ERICK, '
ESQ.                                                 Date
Attorney for the Defendant
